34 N.Y.2d 636 (1974)
Delbart Duchein, Appellant,
v.
John V. Lindsay, as Mayor of City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 11, 1974.
Decided March 28, 1974.
John E. Kirklin and Gerald Mann for appellant.
Norman Redlich, Corporation Counsel (Nina G. Goldstein and Stanley Buchsbaum of counsel), for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS concur.
*638MEMORANDUM.
We note that in the record before us there is little by way of support either for the particulars and details of the administrative regulations under our review or for the assault appellant would make on them. Question may properly be raised as to whether there has been a recent review or re-evaluation of the necessity for and the appropriateness of the particular provisions now found in these regulations for the evidently proper purpose for which they were promulgated, and whether procedures have been adopted to assure that the regulations will be kept reasonably current.
It is obviously desirable that from time to time the regulations be reviewed and, if appropriate or need be, be revised to assure so far as possible that a fitting balance is maintained between the lawful and desirable regulation of street peddling in the City of New York and recognition of the legitimate interests of street peddlers. The maintenance of such a current balance can be effectively and sensitively achieved by administrative alertness and common sense, in which event judicial intervention, with aspects of inescapable awkwardness, may be avoided.
On the record before us we cannot say that these regulations, as already modified by the Appellate Division, are unconstitutional on their face or as applied to this appellant, or are illegal. Accordingly the order of the Appellate Division should be affirmed.
Order affirmed, without costs, in a memorandum.